E        ORNEY          GENERAL
                     OF     EXAS
                    AUSTIN 11.TEXAS

                            May 3, 1960

Mr. D. C. Greer            Opinion No. VW-833
State Highway Engineer
Texas Highway Department   Re: Whether Section 7-a of
Austin 14, Texas               Article VIII of the Texas
                               Constitution prohibits
                               the expenditure of high-
                               way funds for publishing
                               and distributing a
                               brochure, advertlslng Texas,
                               attracting tourists, en-
                               couraging and distributing
                               automobile travel, and giving
                               information pertaining to
                               the supervision of traffic
Dear Mr. Greer:                and safety on our highways.
        Your request for an opinion reads as follows:
             "In order to implement the provisions of
        Section 56 of Article 16 of our Constitution
        as it was recently amended, the 56th Legisla-
        ture passed Senate Bill 152 (Acts 1959, 56th
        Legislature, Regular Session, page 431, Chapter
        193) which states in part as follows:
             "'Sec. 3(a) For the purpose of dissemi-
             nation of Information relative to high-
             way construction, repair, maintenance,
             and upkeep, and for the purpose of ad-
             vertising the highways of this state and
             attracting traffic thereto, the Depart-
             ment is empowered to compile and publish,
             for free distribution, such pamphlets,
             bulletins, and documents as it will deem
             necessary and expedient for informational and
            publicity purposes concerning the highways
             of the state, and with respect to public
             parks, recreational grounds, scenic
             places, and other public places and scenic
             areas or objects of interest, data as to
             distances, historical facts, and other
Hon. D. C. Greer, page 2   (WW-833)

             items or matters of interest and value
             to the general public and road users;
             . . . The Texas Highway Department is
             authorized and empowered to pay . . .
             the cost of developing and publishing
             various material and the dissemination
             thereof . . . from highway revenues.'
            "Attached is the layout and a draft of the
       text of a brochure which this Department is
       planning to publish and distribute under the pro-
       visions of the act. The Comptroller has questioned
       the constitutionality of the expenditure of high-
       way funds for this purpose. Would you please ad-
       vise us whether or not sec. 7-a of Article 8 of the
       Constitution prohibits the expenditure of highway
       funds for publishing and distributing the pro-
       posed brochure."
        You requested that this opinion be held up pending
your amending and enlarging the brochure. As now consti-
tuted it contains additional information concerning super-
vision of traffic and safety on our highways. It contains
a map of our highway system, a synopsis of traffic laws,
comments on highway signs and safety markers, and exhorta-
tions on safe driving. It vividly depicts in words and
pictures, the diversification of Texas from mountains to
seashore; it is designed to give impetus to tourist travel
and to distribute this traffic more evenly by spreading
same to the myriad places of interest throughout Texas.
        The Governor has said of this brochure: "This is
a service essential to the operation and supervision of
traffic and safety on our highways, as contemplated by
Section 7-a, Article 8, of the Texas Constitution."
        The publication and distribution of this informative
treatise out of highway funds is in accord with the long time
departmental interpretation of the Highway Department's
authority to spend its funds for maps, tourist information
centers, and replies to more than 200,000 annual inquiries
for highway and traffic information.
        It is anticipated that the expense of this brochure
will be refunded to the highway fund many times due to the
great increase in automobile travel and the resultant increase
in gasoline taxes.
Hon. D. C. Greer, page 3 (~~-833)


        Three constitutional and statutory enactments should
be construed together in answering your question.
        Art. 16, sec. 56, of our Constitution, adopted in
1958, provides in part as follows:
       "Providing that the Legislature shall be
       authorized to appropriate money and estab-
       lish the procedure necessary to expend such
       money for the purpose of developing infor-
       mation about the historical, natural,
       agricultural, industrial, educational, market-
       ing and living resources of Texas, and for the
       purpose of informing persons and corporations
       of other states through advertising in
       periodicals having National Circulation and
       the dissemination of factual information about
       the advantages and economic resources offered
       by the State of Texas." (Emphasis added)
        It is to be noted the Legislature was not directed
to appropriate these funds from any specific source of
revenue. To implement this new constitutional provision
the 56th Legislature passed S.B. 152 (Acts 1959, Regular
Session, page 431, Chapter 193). Sec. 3(a) thereof is
quoted on the first page of this opinion. This contains ex-
press authority to do the thing inquired about by Mr. Greer -
the paying for this brochure out of highway funds - and we
quote: "The Texas Highway Department is authorized and em-
powered to pay . . . the cost of developing and publishing
various material and the dissemination thereof . . . from
highway revenues."
        To hold that the brochure cannot be paid for out of
highway funds would require the holding that S. B, 152 is un-
constitutional. An act cf a state legislature must be held
valid unless the State or Federal Constitution by express
terms or by necessar implication prohibits its passage.
L.C.R.A. vs McGraw, 83 S.W.2d 629, 125 Tex. 268. If reason-
ably possible, a statute must receive a construction render-
in it valid. Hamrick vs. Simpler, 95 S.W.2d 357, 127 Tex.
42i . We hold that S. B. 152 is constitutional. It is
authorized under Art. 16, Sec. 15, and does not contravene any
provision of the Constitution, including Art. 8, Sec. 7-a, the
applicable portions of which are as follows:
Hon. D. C. Greer, page 4 (WW-833)


        "Subject to legislative appropriation, allo-
        cation and direction, all net revenues re-
        maining after payment of all refunds allowed
        by law and expenses of collection derived
        from motor vehicle registration fees, and
        all taxes, except gross production and ad
        valorem taxes, on motor fuels and lubricants
        used to propel motor vehicles over public
        roadways, shall be used for the sole purpose
        of acquiring rights-of-way, constructing,
        maintaining and policing such public roadways,
        and for the administration of such laws as
        9   be prescribed by the Legislature pertain-
        ing to the supervision of traffic, and safety on
        such roads." (Emphasis added)
        Our highway revenues include large amounts from
sources other than those derived from motor vehicle regis-
tration fees and taxes from motor fuels and lubricants.
To illustrate, for the fiscal year ending August 31, 1959,
highway revenues included $1,067,592.90 from permits for
oversize and overweight vehicles, $908,754.25 from certi-
ficates of title fees, and $32,284.50 from transfer of per-
mits by Railroad Commission on sale of bus and truck lines.
Furthermore. Art. 8, Sec.7-a and Art. 16. Sec. 15 should be
construed together.. Texas Nat. Guard Armory Board vs.
McGraw, 126 S. W. 2d b27, 132 Tex. 613; Duncan vs. Gabler,
215 S.W.2d 155, 147 Tex. 229.

        It is the opinion of this office that the use of
highway funds to pay for publishing and distribution of the
brochure is in accordance with S. B. 152 above referred to
and of Art. 16, Sec. 56 of the Constitution, is not prohibited
by Art. 8, Sec. 7-a, nor by any other constitutional provision.


        Section 7-a of Art.8 of the Texas Constitution
        does not prohibit the expenditure of highway
        funds for publishing and distributing the
        brochure advertising Texas, attracting tourists,
Hon. D. C. Greer, Page 5 (w-833)


        encouraging and distributing automobile
        travel, and giving information pertaining
        to the supervision of traffic and safety
        on our highways.
                               Very truly yours
                               WILL WILSON
                               At




APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Martin DeStefano
Arthur Sandlin
Virgil Pulliam
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore